                  Case 3:19-cv-02153 Document 1 Filed 04/22/19 Page 1 of 11




 1   DAVrD L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLTE HOFFMAN (CABN 210020)
 J   Chiee Criminal Division

 4   KAREN BEAUSEY (CABN 1s5258)
     Assistant United States Attorney
 5
            450 Golden Gate Avenue, Box 36055
 6          S an Francisco, California 9 4102-3 49 5
            Telephone: (415) 436-6598
 7          FAX: (41s) 436-7234
            Karen. Beausey@usdoj gov.


 8
     Attorneys for Plaintiff
 9
                                        UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN FRANCISCO DIVISION
t2

13   LTNITED STATES OF AMEzuCA,                        )   CASE NO.
                                                       )
t4          Plaintiff,                                 )
                                                       )
15      V                                              )    VERIFIED COMPLAINT FOR FORFEITURE
                                                       )                 IN REM
t6   $36,800 in United States Currency,                )
                                                       )
t7          Defendant.                                 )
                                                       )
18

t9
            The United States of America, by its attorneys, David L. Anderson, United States Attorney, and
20
     Karen Beausey, Assistant United States Attorney for the Northern District of California, brings this
2t

22
     complaint and alleges as follows:

23                                       NATURE OF THE ACTION

24          l.      This is ajudicial forfeiture action, as authorized by Title 21, United States Code, Section
25
     $$ 853 and 881(a)(6), involving the seizure and forfeiture to the use and benefit of the United States   of
26
     America the following property:
21
            $36,800 in United States Currency seized by law enforcement offrcers from Obah Jamar POPE
28


                                                       1
                             Case 3:19-cv-02153 Document 1 Filed 04/22/19 Page 2 of 11

      "
      il


 1 ll               ",
                       or about, october 11, 2018, and currently in the custody of the United States
                                                                                              States DrugDrug
                    Urforcement   Administration      ("DEA");                                                                     I



 2 ll                                                                                                                              I

           Grereinafter, "Defendant Property"), as property constituting, or derived from, any proceeds        obtained,
 J ll                                                                                                                              I

      ll airecttv or indirectly, as a result of a violation of 21 U.S.C. $$ 841 and/or 846, and thereby      forfeitable
 4

 5
     il

     llnursuant
                        to   2l U.S.C. gg 8s3 and   881(a)(6).                                                                     I



                                                                                                                                   I


 6   ll                                              -RrsDrcrroN       AND
                                                                             'ENUE
                                                                                                                                   I



 7   ll             ,          rhis Court   nurrr.,ro                                  d 1355,   and2tu.S.C.
     il
 8
     ll s    ssrrulrol.                                                                                                            I

                                                                                                                                   I

 9
                    ,          Venue is proper in this district pursuant to 28 U.S.C. $$ 1355 and 1395 because the     acts
10   ll                                                                                                                            I

     ll or omissions giving rise to the forfeiture occurred in this district and the Defendant Property is located        in
11
     ll,n,. 0,.,.,"..                                                                                                              I
t2
13
   ll      *                   Intra-district venue is proper in the San Francisco within the Northern District   of

15

t6
     ll*,1
t4 ll"r,,.*,,



     ll             ,          Plaintiff is the United States of   America
                                                                                                                               I




l7   il                                                                                                                        I

                    ,          The Defendant Property consists of $36,800 in United States Currency seized by       law
18
     ll                                                                                                                        I


     lf    .nfor."-ent officers from        Obah Jamar POPE on or about October 11,2018, and currently in the        custody   I
t9
                 DEA.
20

2t

22

23
     ll*l
     ll"r,n.



     ll         a
                    ,          On October 11,2018, Cincinnati DEA Task Force Agent Eli Sautter received information

                    confidential source (CS) that on October 11,2018, Obah POPE had made a one-way reservation
                                                                                                                               I




                                                                                                                               I




     ll*"-
                                                                                                      International
                                                                                                                               I
24           O, from Richmond International Airport in Richmond, Virginia to San Francisco
25   lla                                                                                                                       I

           ai.no.t (SFO) on October 11, 2018 (the same day), via American Airlines. POPE's travel originated            at
     ll                                                                                                                        I
26
     ll*"*ond            International Airport, with a layover at Charlotte Douglas International Airport in      Charlotte,
27
     il

28
                 Carolina, before continuing to San Francisco aboard American Airlines flight #185.          POPE's            I




     ll*"nn

     il,
     il


                                                                                                                               I
                       Case 3:19-cv-02153 Document 1 Filed 04/22/19 Page 3 of 11




 1   flight to SFO was scheduled to arrive at l0:09 a.m. The CS also reported that POPE had paid $578.30

 2   for the ticket with a credit card via an outside travel agent,and that he had one checked-in piece of
 J
     luggage. TFO Sautter, in tum, passed that information to San Francisco DEA Task Force #2 at SFO.
 4
              8.           Task Force #2 officers conducted a computer records check of POPE and learned that he
 5
     had been arrested in2014 in Nevada for trespassing. Task Force #2 condrcted a search of POPE's
 6
     social media and located POPE's Instagram account. That account included several publicly available
 7

 8   posts/photos of POPE, including one (which was dated July 2018) of POPE next to a car counting a

 9   large amount of U.S. Currency, one (dated May 2018) of POPE with a large sum of U.S. Currency in his

10   lap, and one (dated December 2013) of a large bag filled with marijuana.
11
              9.           In light of the information related to them by TFO Sautter and the pictures they had
t2
     observed in POPE's Instagram account, San Francisco Task Force #2 officers decided to meet POPE at
13
     SFO and to seek an interview with him regarding the purpose of his travel to California.
t4
15
              10.          Accordingly, on October 11, 2018, at approximately 10:15 a.m., TFO Blake Molyneux

t6 other'Task         Force #2 agents established surveillance at the American Airlines luggage carousel   in

t7   anticipation of the arrival of passengers from American Airlines Flight #785. At approximately 10:30

18
     a.m., passengers began to arrive at the luggage carousel. At approximately 10:35 a.m., Task Force
t9
     officers observed a subject they believed to be POPE, based on viewing his photograph earlier that day
20
     and upon his physical descriptors, arrive at the luggage carousel. TFO Molyneux noticed POPE was
2t
     carrying a black backpack. POPE stopped directly where the luggage first enters the carousel and
22

23   waited for luggage to arrive. At approximately 11:01 a.m., POPE retrieved a blue hard-sided rolling

24   suitcase from the carousel. TFO Molyneux noticed POPE was able to pick the suitcase up with very

25   little effort,   as   if the suitcase did not contain much contents or any heavy items.   POPE paused for a

26
     moment and then began to walk toward the exit of the terminal.
27
              11.          At approximately 11:03 a.m., as POPE walked toward the exit, agents approached POPE
28


                                                            a
                                                            J
                   Case 3:19-cv-02153 Document 1 Filed 04/22/19 Page 4 of 11




 1   to conduct a consensual encounter. TFO Molyneux called to POPE by saying, "Mr. POPE." POPE

 2   stopped and turned his attention to TFO    Molyneux. POPE could have ignored TFO Molyneux and
 J
     walked another 15 feet to an exit door that leads to the curbside if he wanted. TFO Molyneux, and TFO
 4
     Steve Maes, who were both dressed in plain clothes, not uniforms, and were not visibly displaying
 5
     firearms or other weapons, approached POPE and identified themselves as agents with the Drug
 6
     Enforcement Administration and law enforcement by displaying their issued credentials. TFO
 7

 8   Molyneux asked POPE if they could speak to him and POPE said, "Sure." TFO Molyneux advised

 9   POPE he was not under arrest and that he was free to leave at any time, which POPE appeared to

10   understand. TFO's Molyneux and Maes were standing at a conversational distance from POPE, not
1l
     blocking his path of travel, and were speaking in calm, normal voices. Throughout the interview POPE
t2
     had a clear, unobstructed path to walk away from the agents   if he chose to do so. No other agents were
13
     present at the time of the conversation.
l4
15
             12.    TFO Molyneux asked POPE if he was traveling alone and POPE stated he was. POPE

t6   stated he arrived at SFO from Richmond,     Virginia. TFO Molyneux   asked POPE   if   he currently resided

t7 in Virginia or California,   and POPE said he resided in   California. TFO Molyneux asked POPE his
18
     reason for traveling to Virginia, and POPE said he had gone to Virginia to visit a cousin. TFO
19
     Molyneux asked POPE where his cousin resided, but POPE would only say "in Virginia" without
20
     providing any further information. While speaking to POPE, TFO Molyneux noticed POPE appeared to
2l
     be exceptionally nervous. When TFO Molyneux asked follow-up questions, POPE was unable to
22

23
     provide any details about his trip and was very vague when offering responses. As the contact went on,

24   POPE began to sweat profusely even though it was a mild temperature in the luggage carousel area.

25   POPE was sweating so severely by the end of the contact that he had to continually wipe the sweat away

26
     from his head and face.
27
             13.    TFO Molyneux explained to POPE that he and TFO Maes were a part of a task force
28


                                                      4
                     Case 3:19-cv-02153 Document 1 Filed 04/22/19 Page 5 of 11




 I   attempting to control the drug trafficking trade through the use of airports. TFO Molyneux asked POPE

 2   if   he was carrying any drugs or anything illegal, and POPE said he was   not. TFO Molyneux   asked
 a
 J
     POPE if he had ever been arrested before and POPE denied he had ever been previously arrested. TFO
 4
     Molyneux knew this not to be true as the computer check of POPE's criminal history had already
 5
     revealed POPE had been arrested for trespassing in Arizonain20l4. TFO Molyneux asked POPE for
 6
     his consent to search his luggage. In response, POPE said, "Yeah, go ahead." POPE then stepped back,
 7

 8   away from his blue hard-sided rolling suitcase, which TFO Molyneux understood to be a further

 9   indication of his consent.

10             14.    Based on POPE's consent, TFO Maes began to search POPE's checked-in rolling
ll   suitcase. Upon opening POPE's suitcase TFO Maes noticed there was no clothing in the suitcase. In
t2
     fact, there was nothing in the main compartment of POPE's suitcase at      all. However, TFO Maes noticed
13
     there was something under the lining of the suitcase. TFO Maes inspected the object under the lining
t4
     and noticed the object was a pillow case. TFO Maes looked inside the pillowcase case and saw
15

t6   numerous stacks of rubber banded U.S. Currency. TFO Maes asked POPE for his consent to search his

t7   black backpack (which POPE was still wearing) and POPE said, "yeah," removed the black backpack,

18
     and handed it to TFO Maes. TFO Maes searched POPE's black backpack and located one stack             of
t9
     rubber banded U.S. Currency in the inner pocket of the black backpack. TFO Molyneux, now seeing the
20
     stacks of U.S. Currency that had been in POPE's blue hard-sided rolling suitcase and the stack of money
2t
     from POPE's black backpack, asked POPE how much money he had with him. POPE said he had a
22

23   couple thousand. Based upon the volume of money TFO Molyneux believed POPE's estimate was a

24   gross underestimate of the total, and asked   if POPE could give a better estimate. Throughout the
25   subsequent conversation TFO Molyneux asked POPE several more times how much money POPE was

26
     carrying, and POPE responded repeatedly that he did not know the total amount of money in his
27
     possession. Later in the contact, POPE modified his answer and stated he was carrying $17,000, and at
28


                                                       5
                       Case 3:19-cv-02153 Document 1 Filed 04/22/19 Page 6 of 11




 1
     t'another point later in the conversation POPE changed his estimate to $38,000, but even then he stated he
     I
     I


 2   I   was not sure of the total.
 a
 J
                 15.     In his training and experience, TFO Molyneux recognized the manner in which the
 4
         curency was packaged as consistent with narcotics smuggling. Specifically, the bundling of the money
 5
         in rubber-banded stacks and the concealment of the money within the lining of luggage were methods of
 6
         transporting money that TFO Molyneux had observed used by narcotics traffickers in other
 7

 8       investigations in which he had worked.

 9               16.    TFO Molyneux asked POPE why he had so much money with him, and POPE stated he

10       sold a car while in Virginia. TFO Molyneux asked POPE why he did not mention selling the car prior to
11
         the agents finding the money in his possession or when asked about his reason for traveling to Virginia.
t2
         POPE replied that he sold the car to his cousin so he did think     it was important to say he sold a car.
13
                17.     TFO Molyneux again asked POPE about his trip to Virginia. POPE said he went to visit
t4
         his cousin and sold him a car for $17,000. TFO Molyneux asked POPE for further details about the car,
15

t6       but POPE could only say it was an Audi. POPE said he did not have a bill of sale and did not have any

17       DMV paperwork with him regarding the car. TFO Molyneux asked POPE if the car was his car, and
18
         POPE said it was, but when TFO Molyneux said he could find out information about the car later POPE
r9
         changed his story and said the car was not in his name. TFO Molyneux asked POPE who the listed
20
         owner of the car was before he sold it, but POPE would not provide a name. TFO Molyneux stated
2t
         POPE could not sell a car    if it was not in his name,   and POPE stammered a few incoherent words and
22

23       tried to change the subject. TFO Molyneux asked POPE how he got the car to Virginia, and POPE

24       thought for a minute before saying his cousin drove the car to Virginia. TFO Molyneux asked POPE

25       how he got to Virginia and POPE said he flew while his cousin drove the car from California. TFO
26
         Molyneux asked POPE for his cousin's name and telephone number so he could confirm with his cousin
27
         that POPE sold him a car, but POPE refused to provide any information regarding his cousin.
28


                                                             6
                        Case 3:19-cv-02153 Document 1 Filed 04/22/19 Page 7 of 11




 1                18.    TFO Molyneux believed the large volume of cash TFO Maes had recovered from

 2   POPE's checked suitcase totaled much more than $17,000, and it appeared to TFO Molyneux that POPE
 3
     was not accounting for all of the money in his possession. TFO Molyneux asked POPE where the rest
 4
     of the money came from. POPE responded that he also sold some shirts while in Virginia. TFO
 5
     Molyneux asked POPE how many shirts he sold and how much money he made selling the shirts.
 6
     POPE, without providing exact details for either question, said the rest of the money in his possession
 7

 8   was from selling shirts. Per POPE's later estimate that he had $38,000 in his possession, that would

 9   mean he sold $21,000 worth of shirts while in    Virginia. TFO Molyneux       asked POPE    if   he made more

10   than $20,000 selling shirts. POPE, hearing the total, seemed to want to say he got the money some other
11
     way, but did not provide another explanation and said that is what he must have made. TFO Molyneux
t2
     asked POPE how many shirts he sold, and POPE said          "all of the shirts [he] brought with [him]" and that
13
     was why his suitcase was empty. Notably, POPE's suitcase also did not contain any pants,
t4
     undergarments, shoes, toiletries, sundries, or any of the other items people usually take with them when
15

16   they travel. TFO Molyneux asked POPE how many shirts he took to Virginia, but POPE could not

l7 provide a number. TFO Molyneux           asked POPE how much he sold each shirt for, but POPE could not

18
     provide a price per shirt. POPE claimed to be just starting his shirt selling business. TFO Molyneux
r9
     asked   if   he worked for a company or for himself, and POPE said he worked for     himself. However,
20
     POPE said did not have any business cards or anything related to a shirt selling business (or to any
2t
     business at    all). POPE also said he did not have   a business name.   TFO Molyneux asked POPE where
22

23
     his business paperwork was if he sold shirts while on his trip (for example, bills of sales, a business

24   license, tax paperwork, etc.), but POPE said he did not have any paperwork with him.

25                19.    TFO Molyneux asked POPE about his finances. POPE did not always provide clear

26
     answers when asked financial questions. POPE could not provide an estimate of his income for the past
27
     year. In fact, POPE could not provide any information about any employment at all. POPE could not
28


                                                           7
                   Case 3:19-cv-02153 Document 1 Filed 04/22/19 Page 8 of 11



 I   provide a reason as to why he lied about the total amount of money in his possession, and could not

 2   provide a reason as why he did not know the exact total if the money was his. POPE then refused to
 a
 J
     answer more questions about the money in his possession, his finances, his claimed business, or
 4
     anything else at all.
 5
             20.     TFO Molyneux explained to POPE that he suspected the U.S. Currency in POPE's
 6
     possession was brought to California with the intent to purchase drugs or was the proceeds of a drug
 7

 8   transaction, and as a result the money was going to be detained based on the totality of the

 9   circumstances. POPE did not protest the seizure and did not provide any further explanation for being in

10   possession   ofsuch alarge sum ofcurrency.
i1
             21.     TFO Molyneux secured the crurency in a DEA self-sealing evidence envelope, which
t2
     was witnessed by TFO Maes and POPE. TFO Molyneux provided POPE with a receipt for the
13
     currency, and explained the asset forfeiture process to POPE, who appeared to understand. TFOs
t4
     Molyneux and Maes provided their business contact information on the receipt and POPE signed the
15

t6   receipt and was given a copy. POPE also signed the DEA self-sealing evidence envelope as the

I7   owner/possessor of the   curency. POPE stated he did not have any questions or anything further to add,
18
     and the interview ended at approximately   1I:I7 a.m., approximately   14 minutes after   it began.
t9
            22.      Shortly after separating from POPE, TFO Maes placed the DEA self-sealing evidence
20
     envelope containing the U.S. Currency behind a trashcan near the United Airlines luggage carousel     #l
2t
     located in Terminal 3. Earlier that morning (at approximately 9:30 a.m.), TFO Molyneux had his
22

23   certified drug detection canine, Mannix, examine the area around the United Airlines luggage carousel

24   #1 and the surround area. At that time, Mannix did not alert to any drug odors in the area. At

25   approximately 12:04 p.m., after the bag containing the currency seized from POPE had been placed
26
     behind the trashcan near luggage carousel #1, Mannix alerted to the odor of drugs when he came upon
27
     the trashcan, indicating to TFO Molyneux that the odor of narcotics was emanating from the currency.
28


                                                     8
                   Case 3:19-cv-02153 Document 1 Filed 04/22/19 Page 9 of 11




 1           23.     TFO Molyneux maintained custody and control of the DEA currency until TFO Maes

 2   and TFO Bertolozzi transported it to Bank of America. Once there, the money in POPE's possession

 J
     was counted and determined to be $36,800.00.
 4
             24.     Several months later, TFO Molyneux again examined POPE's Instagram account. TFO
 5
     Molyneux saw that POPE had removed the December 2013 post/photograph of a large bag filled with
 6
     marijuana that had been observed by Task Force #2 investigators before the interview of POPE on
 7

 8   October 11,2018, and that additional photographs/posts had been added. These posts/photographs

 9   included two March 2019 photographs of POPE sitting on a kitchen counter next to a heat sealer and

10   smoking what appears to be a marijuana cigarette. TFO Molyneux did not see any posts or photographs
11
     advertising or promoting a shirt selling business.
t2
             25.    TFO Molyneux also attempted to find evidence or records relating to POPE's alleged
13
     business selling shirts. TFO Molyneux examined public records and databases such as Clear and
t4
     Accurint, but was unable to locate any evidence of the existence of such a business.
15

t6                                         CLAIM FOR RELIEF
t7           1.     The United States incorporates by reference the allegations in paragraphs        I through 28 as
18   though fully set forth herein.

t9          2.      Title2l, United   States Code, Section 8a1(a) prohibits the manufacture, distribution, or
20
     dispensing, and possession with the intent to distribute a controlled substance.
2t
            3.      Title2l, United   States Code, Section 846 makes   it   a crime   to attempt or to conspire to
22
     violate Title2I, United States Code, Chapter 13, Subchapter I, including Title 21, United States Code,
23

24   Sections 8a1(a).

25          4.      Title2l, United   States Code, Section 853 provides that any person convicted of violating

26   (among other things) Title 21, United States Code, Sections 8a1(a) and 846 shall forfeit any property

27
     constituting or derived from any proceeds the person obtained, directly or indirectly, as the result of that
28


                                                       9
                    Case 3:19-cv-02153 Document 1 Filed 04/22/19 Page 10 of 11




 1   violation, and any of the person's property used, or intended to be used, in any manner or part, to

 2   commit or to facilitate the commission of that offense.
 J
               5.     Title 21, United States Code, Section 881(a)(6), provides, in part, for the forfeiture of all
 4
     moneys, securities or other things of value fumished or intended to be furnished to a person in exchange
 5
     for a controlled substance, all proceeds traceable to such an exchange, and all moneys and securities
 6
     used or intended to be used to facilitate any violation of Title 21, United States Code, Chapter 13,
 7

 8   Subchapter I, including violations of Title 21, United States Code, Sections 841(a) and 846.

 9             6.     In light of the foregoing, and considering the totality of the circumstances, there is

10   probable cause to believe that the Defendant Property represents proceeds traceable to money, securities
l1
     or other things of value fumished to a person in exchange for a controlled substance, or intended to do
t2
     so, in violation of Title 21, United States Code, Sections 8a1(a) and 846, and thus subject to forfeiture
13
     under    Title2l, United   States Code, Sections 853 and 881(a)(6).
l4
               WHEREFORE, plaintiff United States of America requests that due process issue to enforce the
15

t6 forfeiture of the Defendant Property;      that notice be given to all interested parties to appear and show

t7   cause why forfeiture should not be decreed; and that judgment of forfeiture be entered; that the Court

18
     enter judgment    forfeiting the Defendant Property; and that the United States be awarded such other
t9
     relief   as may be proper and   just.
20

2t   DATED: April22,20l9                             Respectfully submitted,

22                                                   DAVID L. ANDERS
                                                             States
23

24

25
                                                               United States
26

27

28


                                                        10
                       Case 3:19-cv-02153 Document 1 Filed 04/22/19 Page 11 of 11




 I
                                                   VERIFICATION
 2

 3
                I, Drug Enforcement Adminisfiation Task Force Agent Blake Molynerx, state as follows:
 4

 5
                l.      I am a Task Force Agent with the Drug Enforcement Administration. I am a case agent

         assigned to this case. As such, I am familiar with the facts and the investigation
                                                                                            leading to the   filing of
 6

 7       this Complaint for Forfeiture.

 8
                Z.      I have read the Complaint and believe the allegations contained therein to be tue.
 9                                             *      {.      *       I       *
l0
                I declare nnder penalty of perjury thatthe foregoing is tnre and correct. Executed tlrts     Zo     day
ll
         of April,2019, in   5qd ( {-^rJ 6;D>c-o      Califomia.
12

13

l4
l5                                                    TaskForce Agent
                                                      Drug
16

t7
18

t9
20

2t
22

23

24

25

26

27

28   1
rs-cAND44(Rev              06/17)                             Case 3:19-cv-02153 Document 1-1 Filed 04/22/19 Page 1 of 1
                                                                                                       CIVIL covER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by law,
except as provided by local rles ofcourt. This form, approved in its original form by the Judicial Conference ofthe United States in September 1974, is required for the Clerk                                                                        of
Court to initiate the civil docket sheet. fSEE /NS1'RUCTIoNS oN NEXT PAGE oF THIS I.-ORM.)

r. (a) PLAINTIFFS                                                                                                                          DEFENDANTS
    United States of America
                                                                                                                                         $36,800 in United States Currency
     (b)      County ofResidence ofFirst Listed Plaintiff                                                                                  County of Residence of First Listed Defendant
              GXCEPT 1N U.S. PI,AINTIFF CASES)                                                                                             (IN U.S. PI.4INTIFF CASES ONLY)
                                                                                                                                           NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                       THE TRACT OF LAND INVOLVED.
     (C)      _4ttonpys       1   F   i   rm Name, Address, and Tel ephone Numbe r)                                                        Attorneys (lf Known)
    AUSA Karen Briausev
    450 Golden Gate Ave., 9th Floor
    San Francisco,      CA 94102

I             BASIS OF JURISDICTION                                       (Ptace an   "X" in one   Box onty)             III.    CITIZENSHIP OF PRINCIPAL PARTIES                                        frt"" e m " x " in one Box lor p tainttf
                                                                                                                                  @or Diversity Cases       Only)                                        and One Box for Defendont)
                                                                                                                                                                      PTF DEF                                                         PTF       DEF
    xI us            GovemmentPlaintiff                        ,                                                                Citizen ofThis    State                I   I                hcorporated or Principal     Place            4       4
                                                                    l&S,$Sffi;?l tNotqparty)                                                                                                ofBusiness ln This State
                                                                                                                                Citizen of Another State                   2        2       Incorporated arrl Principal Place             5       5
         2    U S' Govemment                Defendmt o                                                                                                                                      ofBusiness In Another State
                                                                   1Pilt3[li!r,,,*nship    of parties in ltem     III)
                                                                                                                                Citizen or Subject of a                    3        3       Foreign Nation                                        6
                                                                                                                                Foreign Country


IV.                NATLIRE OF STIIT                           (Ptace an    "x" in one Box onty)
                                                        .?:,.,.    .,:€,:. .:€: .,;'€TOI
     110     Ilsurmce                                       PERSONAL INJURY                        PERSONAL INJURY                       X 625 Drug Related Seiare of          422 Appeal 28 USC $ I 58                  375 False Clarms Act
     120 Marine                                                                                                                                  Property   2l USC $ 881       423 Withdrawal 28 USC                     376 Qui Tm (31 USC
                                                       310 Airplane                             365 Personal      Iljury   -   Product
     130     Miller Act                                                                               Liability                            690 Other                                    $ 157                               g 372e(a))
                                                       315 Airplme Product Liability
     140 Negotiable Instrument                                                                  367 Health Care/                                     LABOR                          PROPERTY RIGHTS                      400 State Reapportioment
                                                       320 Assault, Libel & Slmder
     150 Recovery        of                                                                          Phmaceutical Personal                                                                                               410 Antitnrst
                                                       330 Federal Employers'                                                              710 Fair Labor Stmdards Act         820 Copynghts
             Overpayment Of                                                                          Injury Product Liability                                                                                            430 Banks md         Baking
                                                              Liability                                                                    720 Labor/lr4anagement              830 Patent
             Veterm's Benefits                                                                  368 Asbestos Personal Injury                                                                                             450 Commerce
                                                       340 Mrine                                                                               Relations                       83   5 Patent-Abbreviated New
     l5l     Medicare Act                                                                           Product Liability
                                                       345 Mrine      Product Liability                                                    740 Rarlway Labor Act                        Dmg Application                  460 Deportation
     I 52    Recovery of Defaulted                                                              PERSONAL PROPERTY                                                                                                        470 Racketeer Influenced          &
                                                       350 Motor Vehicle                                                                   751 Family and Medical              840 Trademark
             Student Loms (Excludes                                                             370 Other Fraud                                                                                                                Compt Orgmizations
                                                       355 Motor Vehicle Product                                                               Leave Act
             Veterans)                                                                          371 Truth in Lending                                                                SOCIALSECI,ruTY                      480 Consumer Credit
                                                              Liability                                                                    790 Other Labor Litigation
     I 53    Recovery of                                                                                                                                                       861 HrA (l 395f0
                                                       360 Other Personal Injury                380 Other Personal Property                791 Employee Retirement                                                       490 Cable/Sat TV
             OYerpayment                                                                             Dmage                                     lncome Security Act             862 Black Lung (923)                      850 Securities/Commodities/
         of Veteran's Benefits                         362 Personal Injury -Medical
                                                                                                385 Property Danage Product                                                    863 DIWC/DIWW (405(g))                          Exchmge
                                                              Malpmctice                                                                         IMMIGRATION
     160 Stockholders' Suits                                                                         Liability                                                                 864 SSID Title XVI                        890 Other Statutory Actions
     I   90 Other Contract                                                                                                                 462 Naturalization
                                                               CIYIL RIGIITS                    PRISONER PETITIONS                                                             865 RSI (a0s(g))                          891 Agriculhral Acts
     195 Contract Product                 Liability                                                                                              Application
                                                       440 Other Civil Rights                       HABEAS CORPUS                                                               FEDERAL TAX SI]ITS                       893 Environmental Matters
     196 Frmchise                                                                                                                          465 Other Immigration
                                                       441 Voting                               463 Alien Detainee                               Actions                                                                 895 Freedom of Infomation
                                                                                                                                                                               870 Tues (U.S. Plaintiff or
             REALPROPERTY                              442 Employment                                                                                                                                                          Act
                                                                                                510 Motions to Vacate                                                                Defendmt)
     210 Lmd Condemnation                              443 Housing/                                  Sentence                                                                                                            896 Arbitration
                                                                                                                                                                               871 IRS-Third Party 26 USC
     220 Foreclosure                                       Accommodations                       530 General                                                                                                              899   Adminislmtive ProcedLre
                                                                                                                                                                                    $ 7609
                                                                                                                                                                                                                               AcL/Review or Appeal of
     230 Rent Lease & Ejectment                        445    Amer.WDisbilitia-                535 Death Penalty
                                                              Ernplolment                                                                                                                                                      Agency Decision
     240 Torts to Land                                                                                     OTHER
                                                       ul46   Amm. w/Disabilibes-Other                                                                                                                                   950 Constitutronality of State
     245 Tort Product Liability                                                                540 Mmdamus & Other                                                                                                             Statutes
     290     All   Other Real Property                 448 Education
                                                                                               550 Civil Rights
                                                                                               555 Prison Condition
                                                                                               560 Civil Detaine*
                                                                                                   Conditions of
                                                                                                   Confinement

v.   ORIGIN                               (Place an   "X"   in One Box Only)
x1 Original                                       2    Removed from                        Remmded fiom                    4     Reinstated or         5     Transfened from                    6   Multidistrict          8     Multidistrict
             Proceeding                                State Court                         Appellate Court                       Reopened                    AnolherDistict(spectfy) LitigationTrmsfer                           Litigation-DirectFile


YI.                CAUSEOF                      CitetheU.S.CivilStatuteunderwhichyouarefilinq
                                                 Title 21, United States Code, Sections 853 and 881 (aXO
                                                                                                                           (Donolcitejurisdictionalslatutesunlessdiversity):

                   ACTION
                                                Brief descriotion of cause:
                                                 Drug Related Forfeiture
VII.               REQIJESTEDIN                               CHECK IF THIS IS A CLASS ACTION                                   DEMAND       $                                  CHECK YES only if demanded in complaint:
                   COMPLAINT:                                 LTNDER RULE 23, Fed. R. Civ. P.                                                                                   JURYDEMAND:              Yes X No
YIII.          RELATEDCASE(S),                                               JUDGE                                                                DOCKET NUMBER
               IF ANY (See instmctions)
IX.            DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Prace        an "X" in one Box only) x sAN FRAIICISCO/OAKLAI\D                                                                                                SANJOSE


DATE                 04/22/2019                                              SIGNATURE OF ATTOR}I-EY OF RECORD
